NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              APR 14 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-30247

              Plaintiff - Appellee,              D.C. No. 2:08-CR-06056-LRS-1

  v.
                                                 MEMORANDUM *
RICKY DALTON WALKER,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                   Lonny R. Suko, Chief District Judge, Presiding

                            Submitted March 10, 2010**
                               Seattle, Washington

Before: FISHER and BERZON, Circuit Judges, and SNOW, District Judge.***

       Defendant-Appellant Ricky Dalton Walker pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), for which the district

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable G. Murray Snow, United States District Judge for the
District of Arizona, sitting by designation.
court imposed a within-Guidelines 96-month prison sentence. Walker now appeals

his sentence, and we affirm.

      The district court’s sentencing was free of procedural error. Because

Walker’s arguments were “conceptually simple,” the district court did not abuse its

discretion by imposing a within-Guidelines sentence after hearing Walker’s

arguments and then “brief[ly]” finding these arguments insufficient. Rita v. United

States, 551 U.S. 338, 358–59 (2007). The district court was not required to offer a

more extensive discussion of the section 3553(a) factors merely because the court

noted that the other section 3553(a) factors “overshadow[ed]” Walker’s

Guideline-based objections. In analyzing the section 3553(a) factors, the district

court appropriately listed each factor on the record and then properly considered

facts relevant to these factors. See United States v. Sylvester Norman Knows His

Gun III, 438 F.3d 913, 918 (9th Cir. 2006).

      The district court’s sentence is also substantively reasonable. The court

reasonably applied the altered or obliterated serial number enhancement under

U.S.S.G. § 2K2.1(b)(4)(B) because the serial number was partially obliterated and

the enhancement applies even when a defendant lacks knowledge of the alteration.

See U.S.S.G. § 2K2.1 cmt. n.8(B); United States v. Carter, 421 F.3d 909, 911–13

(9th Cir. 2005). The court reasonably applied the prior controlled substance


                                         2
offense enhancement under U.S.S.G. § 2K2.1(a)(4) because Walker has made no

showing that his prior offense “is different in kind and degree from, or outside of

the norm of, other offenses . . . that similarly trigger the . . . enhancement.” United

States v. Sanchez-Rodriguez, 161 F.3d 556, 561 (9th Cir. 1998) (en banc).

Walker’s sentence is not substantively unreasonable under United States v.

Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009).

      AFFIRMED.




                                           3